Metcalf, J.
The rulings for which the claimant asked could not rightfully have been made. If there had been no competent evidence that the assignments to him were fraudulent, it doubtless would have been right that the judge should so instruct the jury. But there clearly was evidence — which is well stated in the brief of the plaintiff’s counsel — tending to cause distrust of the fairness and good faith of those assignments, and which was proper for the consideration of the jury. It was not the province of the judge to instruct them that this evidence was plainly insufficient to warrant a verdict for the plaintiff.
The fact that the claimant did not testify at the trial, nor call his assignors to testify, concerning the assignments, warranted the jury to form a judgment unfavorable to his. claim. “ It is certainly a maxim,” says Lord Mansfield, “ that the evidence is to be weighed according to the proof which it was in the power of one side to have produced, and in the power of the other to have contradicted.” Cowp. 65. See also Whitney v. Bayley, 4 Allen, 173.
The judge having instructed the jury not to regard the testimony which he deemed wrongly admitted by him, nor to give it any consideration, we are of opinion that, even if that testimony was wrongly admitted, (which is denied by the plaintiff’s counsel,) the claimant has no legal ground of exception. Batchelder v. Batchelder, 2 Allen, 106. Hawes v. Gustin, 2 Allen, 406. In these two cases, the judge, immediately after admitting incompetent evidence, directed the jury that they must disregard it. In the cases at bar, the judge did not so direct the jury until there had been an adjournment of the court after the admission of the evidence. And the counsel for the claimant has argued that such direction to a jury removes the ground of exception to the admission of improper evidence only when *565given so soon as to prevent that evidence from making an impression on the jurors’ minds. But such distinction is not supported by authority, nor is it of possible practical application. The jury are presumed to follow the direction of the court to disregard wrongly admitted evidence, at whatever stage of the case that direction may be given. See Selkirk v. Cobb, 13 Gray, 313. Whitney v. Bayley, 4 Allen, 173. Commonwealth v. Shepherd, 6 Binn. 283. Cases of this kind differ from those in which new trials have been granted for the reason that irrelevant and immaterial evidence, which the court did not direct the jury to disregard, may have improperly affected their verdict.

Exceptions overruled.